Title: To Benjamin Franklin from Theophylact Bache, 10 December 1772
From: Bache, Theophylact
To: Franklin, Benjamin


Sir,
New York 10th decemr. 1772.
Your much esteemed favor of 19th Sepr. was handed me by Mr. Alexander Chysholm. I shall pay due attention to this stranger, and shall be happy in doing him service.
He has been to Phila: and is much disappointed in his expectations of setling there. He intends waiting here until Spring, before he determines what to do: We hope to get him well fixed at Woodbridge.
I am much obliged to you for your kind information of the state of my Mothers family at Preston. I have not heard from them in a long time. Mrs. Franklin, and the family were all well the last Accounts I had from my Brother, and hope it [will not now?] be long before I have the pleasure to see [you? Torn]. With great respect and esteem [I am?] Sir Your most obedient humble Servant
Theophylact Bache
 
Addressed: To / Benja: Franklin Esqr / London / per Cap Winn
